Whitfield, C. J.,
delivered the opinion of the court.
We are satisfied that the case was a proper one on the testimony for the imposition of punitive damages. The telegram the hoy, Johnny Shropshire, had and which he did not deliver until the next morning at breakfast was manifestly the day dispatch. This question of fact was submitted to the jury under instructions specifically calling for response by them on that point, and therefore their verdict must be accepted as a finding that it was the day dispatch. It seems to have been very unreasonably delayed in transmission; but it was clearly most unreasonably delayed in delivery, after reaching Canton. It ought to have been a very simple matter to have found either the residence or office of the sendee, both being; within two blocks of the telegraph office, and it was unquestionably a willful wrong on the part of the operator to tell the boy that he need not bother to deliver it until the next morning, after he had been out with the dispatch in his hands from about 7 to 9 o’clock at night.
But we do not think the circumstances show so gross a wrong — one so wanton and reckless as to warrant a verdict for $1,000 as punitive damages. The verdict is excessive.
If the plaintiff will remit the punitive damages down to $500, the judgment will be affirmed; otherwise, reversed and remanded.